DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see claim amendments and page 6 of the remarks filed 10/16/2020, with respect to the rejections of claims 1-7 and 14-15 and claims 16-22 and 29-30 under 35 U.S.C. 112(b) as set forth respectively in paragraphs 9-10 of the action mailed 6/17/2020, have been fully considered and are persuasive.  The rejections of claims 1-7, 14-22 and 29-30 have been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. (US 2016/0272856 A1).

Regarding claims 1-7, Mansour teaches a hot melt pressure sensitive adhesive (HMPSA) (para 0020) having a viscosity of 500 to 5,000 centipoise (cps) and 1,000 to 15,000 cps at 149 °C and melt flow rate of at least 50 g/10 minutes (190 °C, 2.16 kgs), which overlaps that presently claimed, and a diblock content of no greater than 1% by weight (para 0027), and selected from, inter alia, styrene-isoprene-styrene (SIS) block copolymer having a styrene content of 25 to 35 % by weight (para 0030-0031), and is present in the adhesive at 15 to 60 % by weight (para 0033), which overlaps that presently claimed (current claims 1-2).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
While the viscosity of Mansour was determined at 149 °C and 121 °C rather than the presently claimed 177 °C, one skilled in the art would expect the viscosity to be higher at lower temperatures and would thus conclude that the adhesive composition of Mansour, which has a viscosity as low as 500 mPa·s at 149 °C and as high as mPa·s at 149 °C, would maintain a viscosity of less than 60,000 mPa·s at temperatures above 149 °C (i.e. at 177 °C).
liquid plasticizer) in an amount of 10 to 30 % by weight (current claims 1 and 5-6) (para 0036-0039), which overlaps that presently claimed (current claim 7); and a tackifying agent in an amount of 10 to 50 % by weight (current claims 1 and 3) (para 0040-0046), which overlaps that presently claimed (current claim 4).  Mansour teaches that the adhesives are removable (para 0055).
The Examiner notes that, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.  Thus, it is reasonable to conclude that the removable HMPSA compositions of Mansour would provide the presently claimed 180° initial peel value to stainless steel (i.e. no greater than 4.0 lbs/in) and a loop tack equal to or greater than said initial peel value.

Alternatively, 

While the body-text of Mansour does not specify the initial peel value to stainless steel or the loop tack, the inventive example of Mansour demonstrates that the disclosed invention of the reference intended for the 180° initial peel strength on stainless steel to be in the vicinity of 2.9 N/in (para 0075-0077 and Table 1).  It is noted that 2.9 N/in × 0.225 lbs/1 N ~ 0.65 lbs/in (i.e. no greater than 4.0 lbs/in).  The inventive example also demonstrates a loop tack of 81 ounces (oz), which translates to approximately 5.1 pounds (loops tack greater than the initial peel value).

In addition, while Mansour discloses that the viscosity at 121 °C is no greater than 15,000 cps (i.e. 15,000 mPa·s), while the present claims require the viscosity at 121 °C is greater than 15,000 mPa·s, it is apparent, however, that the instantly claimed amount of said viscosity and that taught by Mansour are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the viscosity disclosed by Mansour and that presently claimed, and further given the fact that no criticality is disclosed in the present invention with respect to the presently claimed lower limit of said viscosity, it therefore would have been obvious to one of ordinary skill in the art that said viscosity presently claimed is but an obvious variant of the amounts disclosed in Mansour, and thereby one of ordinary skill in the art would have arrived at the presently claimed invention from the disclosure of the cited prior art reference.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the SIS block copolymer, tackifying resin 

Regarding claims 14-15, as noted above, Mansour teaches that the plasticizer is a naphthenic oil, and also teaches that the tackifying resin is selected from, inter alia, WINGTACK 86 (aromatic modified aliphatic) (para 0041-0042), which is identical to that presently disclosed providing the presently claimed tackifying resin having a softening point of 88 °C.

Claims 16-22 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. (US 2016/0272856 A1).

Regarding claims 16-22 and 29-30, Mansour teaches the HMPSA as in the rejection of claims 1-7 and 14-15 set forth above.  Mansour also teaches tapes and labels (removable articles) comprising the adhesive composition and, inter alia, paper films (substrate) (para 0055-0058).

Response to Arguments
Applicant’s arguments, see the claim amendments and pages 6-7 of the remarks filed 10/16/2020, with respect to the rejections of claims 1-7 and 14-15 over Mansour et al. under 35 U.S.C. 103 and claims 16-22 and 29-30 over Mansour et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 11-12 of the action mailed 6/17/2020, have been fully considered but they are not persuasive.

The Applicant submits that amended claim 1 has overcome the rejection, and notes that, by way of amendments, the range of the melt flow index of the SIS block copolymer is narrowed to between 35g/10 minutes (190° C/2.16kg) and 50g/10 minutes (190° C/2.16kg), and the viscosity of the adhesive is narrowed to less than 60,000 mPa·s at 177° C and greater than 15,000 mPa·s at 121° C.  
The Applicant also submits that Mansour fails to disclose a SIS block copolymer having the melt flow index as claimed.  The Applicant further submits that, in the disclosure of Mansour, the melt flow index is referred to as MFR (melt flow rate), where Mansour discloses polymers with MFRs of 2.5, 5.0, 23, 34, 79, 155, 168 at 190° C, 2.16 kgs, but none of them are within the claimed range of melt flow index.  The Applicant also claims that Mansour further fails to disclose an adhesive having the viscosity as claimed. Mansour aims at a hot melt adhesive composition having low viscosity of no greater than about 15,000 cps at 121° C (referring to col. 1, lines 47-48; col. 3, lines 24-25; and claim 1 of U.S. Publication No. 2016/0272856 Al).  
The Applicant invites the Examiner to note that, although Mansour discloses a polymer with MFR of 34 at 190° C, 2.16 kgs (referring to col. 12, lines 5-7 of U.S. Publication No. 2016/0272856 Al), which is near the range as claimed in the present invention, and asserts that Mansour still fails to provide an adhesive with the viscosity of greater than 15,000 mPa·s at 121 ° C.  The Applicant states that evidence is shown in Table 3 of U.S. Publication No. 2016/0272856 Al, where the adhesive of Example 6 using polymer Example 3 (SIS, MFR= 34, 30% styrene) has a viscosity of 4,100 cps at 121° C, less than 15,000 mPa·s (cps= mPa·s) at 121° C, and the amount of polymer Example 3 in the adhesive of Example 6 is 18%, not within the Mansour.

The Applicant’s attention is respectfully directed to the prior art rejection set forth above, wherein it is noted that the Mansour reference teaches or renders obvious the presently claimed invention, to include those amendments further modifying the presently recited melt flow index (MFR) and viscosity range at 121 °C.  In addition, the Applicant is reminded that the “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” (In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967)).  Indeed, while the Examples may disclose the specific MFRs noted by the Applicant, as noted in paragraph 0027 of the prior art, Mansour clearly contemplated MFRs identical to that presently claimed.
In regards to the amendments to at least claims 1 and 16 reciting that the adhesive has a viscosity at 121 °C of greater than 15,000 cps (i.e. 15,000 mPa·), the Applicant’s attention is directed to the Titanium precedent cited above, wherein it is noted that a state of obviousness exists between the Mansour reference and the presently claimed viscosity at 121 °C given that the upper limit of the Mansour invention and the lower limit presently claimed are essentially identical.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/13/2021